Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 10) “the award handlers include a first award handler and a second award handler, wherein the first award handler is configured to distribute instances of in-game awards of the first award type, wherein the second award handler is different from the first award handler, and wherein the second award handler is configured to distribute instances of in-game awards of the second award type; manage event information for implementing events in the online game such that first event information includes a first event handler, wherein the first event handler includes machine-readable instructions to implement the first event in the online game, wherein the first event information indicates the first award handler; and implement the first event handler, wherein implementing the first event handler in the online game includes: invoking the first award handler to distribute the one or more instances of in-game awards of the first award type as first event awards in accordance with a result of the first event”, in combination with the remainder of the respective 
Facilitating game event in an online game is well known in the art. For instance, Vanbragt et al. (2012/0015740) in view of Nathan et al. (2010/0162207) and D’Amico et al. (2011/0086701) teaches facilitating game event in an online game. However, Vanbragt in view of Nathan and D’Amico is silent on “the award handlers include a first award handler and a second award handler, wherein the first award handler is configured to distribute instances of in-game awards of the first award type, wherein the second award handler is different from the first award handler, and wherein the second award handler is configured to distribute instances of in-game awards of the second award type; manage event information for implementing events in the online game such that first event information includes a first event handler, wherein the first event handler includes machine-readable instructions to implement the first event in the online game, wherein the first event information indicates the first award handler; and implement the first event handler, wherein implementing the first event handler in the online game includes: invoking the first award handler to distribute the one or more instances of in-game awards of the first award type as first event awards in accordance with a result of the first event”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715